Citation Nr: 1744751	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for a left upper extremity disability, to include neurological symptoms.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to May 2004 and from June 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut, which continued an assigned 40 percent rating for left arm impairment due to disc extrusion at C6-7 of the cervical spine.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge of the Board at a Travel Board hearing at his local RO.  A copy of the hearing transcript has been associated with the claims file.

This case was previously before the Board in September 2014 where it was remanded for additional development and most recently in February 2017 where it was again remanded for further development.  

As a preliminary matter, the Board points out that the increased rating issue on appeal is framed as left upper extremity disability to include neurological symptoms and orthopedic aspects of the Veteran's service-connected disability.    

By way of history, in May 2007, the RO granted service connection for a "left shoulder condition" and assigned a disability rating of 20 percent based on limited range of motion of the arm.  Thereafter, in a February 2008 rating decision, service connection for left arm impairment due to disc extrusion at C6-7 of the cervical spine was granted based on neurological symptoms and assigned a 40 percent disability rating.  But the RO simultaneously reduced the service-connected left shoulder condition from 20 percent disabling to noncompensable.  

In July 2010, the Veteran filed an increased rating claim for a "left shoulder problem."  Following the Board's September 2014 remand, in a March 2016 rating decision, the RO reinstituted a 20 percent rating for limited motion of the left arm and granted service connection for acromioclavicular (AC) joint arthritis with a 10 percent rating.  

Both ratings assigned in the March 2016 decision were made effective on May 28, 2015, as the RO determined the symptoms of limitation of motion and malunion or arthritis of the clavicle were not encompassed by the Veteran's July 2010 increased rating claim.  

However, the Board notes that all of the left upper extremity conditions considered in the March 2016 rating decision were documented in the medical evidence of record prior to the Veteran's July 2010 claim.  In addition, the medical evidence showed the Veteran's limitation of motion, clavicle arthritis, and neurological symptoms were all related to either his in-service injuries or his service-connected cervical spine disability.  

As such, when the case was last before the Board, the Veteran's claim for an increased evaluation for "left shoulder problem" was broadly construed and recharacterized as left upper extremity disability.  The Board determined that the Veteran was entitled to ratings based on neurological symptoms, limitation of motion, and AC joint malunion or arthritis throughout the period of the claim.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In February 2017, the Board remanded the claim for a VA examination to determine the current severity of the service-connected left upper extremity disability.  In addition to the requested development, the remand directives specified that, "[t]he examiner is directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, as well as with weight-bearing and without weight-bearing."  

On remand, the RO obtained a VA examination in April 2017 for peripheral nerves condition and an additional examination in May 2017 for the cervical spine.  Thereafter, a supplemental statement of the case was furnished reflecting adjudication of the claim and the matter returned to the Board.  

However, in obtaining examinations for the Veteran's neurological symptoms related to the left upper extremity and limitation of motion of the neck, the RO failed to obtain development as ordered for the Veteran's left arm.  Hence, in this regard, the RO failed to comply with the Board's February 2017 remand directive, and further remand of the claim on appeal is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

In ordering further development, the Board also noted the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), where the United States Court of Appeals for Veterans Claims (Court) found that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.  

Accordingly, under Stegall, further remand of the claim on appeal is necessary to remedy the RO's failure of compliance of the Board's February 2017 remand.  The RO is again instructed to obtain a VA examination to assess the severity of the Veteran's left upper extremity disability which complies with the Court's holding in Correia.  Additionally, as the Veteran was already afforded a VA examination for his neurological symptoms and cervical spine, further development in that regard is not needed. 

Lastly, as the Veteran's claim is being remanded, his recent VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  

2.  Afford the Veteran a VA examination to determine the current severity of his service-connected left upper extremity disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The examiner is directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, as well as with weight-bearing and without weight-bearing.

If the examiner is unable to conduct the required testing or concludes the required testing is not necessary in this case, he or she should clearly explain why this is so.

3. Undertake any other development determined to be warranted.  Then, readjudicate the issue on appeal.  

In this regard, the RO is advised that the Board has determined the Veteran is entitled to separate ratings for his left upper extremity neurological symptoms, limited range of motion, and AC joint arthritis or malunion throughout the period of the claim.

4. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


